Campbell, J.
The proceedings in this case began before the New Rules of Civil Procedure became effective; therefore it must be decided under the old statutes. Old G.S. 1-64 provided only that incompetents must be represented by a guardian or next friend, but made no mention of the procedure to be followed in appointing one. Old G.S. 1-65 spoke only of guardians ad litem and authorized the appointment of one for infants, idiots, incompetents, etc. but it also made no mention of procedure to be followed. The only stated procedure for the appointment of a next friend appeared in Superior Court Rule 16 and simply said that where it is proposed that infants shall sue by their next friend, the court shall appoint such next friend upon the written application of a reputable, disinterested person closely connected with such infant. No procedure was ever incorporated into the statutes regarding notice of a hearing. But the Supreme Court of North Carolina, in a similar case, has adopted a requirement of notice and a hearing. In Hagins v. Redevelopment Comm., 275 N.C. 90, 165 S.E. 2d 490, the Court said: “. . . It is clear, therefore, that when a party’s lack of mental capacity is asserted and denied— and he has not previously been adjudicated incompetent to manage his affairs — he is entitled to notice and an opportunity to be heard before the judge can appoint either a next friend or a guardian ad litem for him. . . .” Here, no notice was ever given, nor was there a hearing to determine whether Judson Dunbar Ives was in fact incompetent. No emergency was shown to exist *443and, even though opportunity was presented, no evidence was offered at the hearing before the judge to show that he was in fact incompetent.
The trial judge was correct in revoking the order appointing plaintiff as next friend and entering judgment for the defendants.
For the reasons stated, in the trial below there was
No Error.
Britt and Vaughn, JJ., concur.